                      Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 1 of 10

AO 91 (rev.II/II)   Criminal Complaint                    AUTHORIZED   AND APPROVED   DATE: /S Bow Bottomly 3/2612021




                                         United States District Court
                                                          for the

__________                 W~E=ST=E=RN~              DISTruCTOF                         O=KL==AH~O=MA~~                 _


           United States of America                            )
                                                               )
                      v.                                       )
                                                               )             Case No: M-21-        201 STE
           Jimmy Dale Stone                                    )


                                               CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

        Between on or about November 2014, and February 2015, within Indian country, in the county of
Garvin, in the Western District of Oklahoma, the defendant, an Indian, violated:

           Code Section                                       Offense Description

            18 U.S.C. §§ 1153(a) and 2243(a)                  Sexual Abuse of a Minor

            18 U.S.c. §§ 1153(a) and 2244(a)(1)               Abusive Sexual Contact of a Minor

           This criminal complaint is based on these facts:

        See attached Affidavit of Special Agent Charles W. Thumann, FBI, which is incorporated and made a part
hereof by reference.

            D Continued on the attached sheet.

                                                                               (}db,c......,r..----
                                                                                          Complainant's signature
                                                                          Charles W. Thumann
                                                                          Special Agent
                                                                          FBI


Sworn to before me and signed in my presence.

Date:      Mar 29, 2021                  _
                                                                                               Judge's signature
                           Lawton, OK
City and State: Oklahoma City, Oklahoma                                   SHON T. ERWIN, U.S. Magistrate Judge
                                                                                            Printed name and title
          Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 2 of 10




                         THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

                                           AFFIDAVIT


          I, Charles W. Thumann, a Special Agent of the Federal Bureau ofInvestigation

   (FBI), Oklahoma City Division, being duly sworn, state:

                                    AFFIANT'S EXPERIENCE

1. I have been employed as a Special Agent (SA) with the FBI since July 2004 and have been

assigned to the Oklahoma City Division of the FBI for approximately 11 years. During the

past 16 years, I have conducted a wide variety of investigations, including cases involving

violent crimes in Indian country.

                                    PURPOSE OF AFFIDAVIT

2. This Affidavit is submitted in support of a warrant for the arrest of Jimmy Dale Stone

(STONE) for the following offenses committed in Indian country: sexual abuse of a minor,

named M.S., in violation of Title 18 United States Code, Section 1153 and 2243(a) and abusive

sexual contact of a minor in violation of Title 18 United States Code, Section 1153 and

2244(a)(1). Since this Affidavit is being submitted for the limited purpo·se of securing a

criminal complaint and an arrest warrant, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause to support the issuance of a criminal complaint and an arrest warrant.
            Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 3 of 10




                                FACTS AND CIRCUMSTANCES

3.          I am aware of the information set forth below through conversations with other law

enforcement officers, review of reports and affidavits prepared by other law enforcement

officers, and review of documents from related state court proceedings.         This case was

originally investigated by the Garvin County Sheriffs Office (GCSO).

4.          On Sunday, January 31, 2016 at approximately 1643 hours, Deputy Doug Walling

was dispatched to 400 East Wagoner, Pauls Valley, Oklahoma, as requested by Pauls Valley

Police Department in reference to a report involving a juvenile.

5.          Deputy Walling arrived at approximately 1649 hours and spoke to Ms. Regina Sherill

(Ms. Sherill) and Conrad Gonzalez (Mr. Gonzalez.) Mr. Gonzalez stated on Saturday, January

30, 2016, that Ms. Sherill's Aunt, Dollie Barrington (Ms. Barrington), told him his 14-year-

old daughter, M.S., reported to her that she had been a victim of sexual assault. Ms. Sherill is

the mother of M.S. and Mr. Gonzalez is the stepfather of M.S. Ms. Barrington told Mr.

Gonzalez that M.S. stated in the summer of 2014, STONE, 40-year-old male, came over to

the M.S.'s house, located at 25826 North County Road 3220 in Elmore City, Oklahoma.

STONE convinced M.S. to let him touch her in the private area and had M.S. touch his

privates.

6.          The house located at 25826 North County Road 3220 in Elmore City, Oklahoma is

in the Western District of Oklahoma and is within the exterior boundaries of the Chickasaw

Nation Reservation, which is Indian country according to Title 18 United States Code, Section

1151(a).


                                                 2
          Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 4 of 10




7.       Ms. Sherill said she remembered STONE was present at the house in Elmore City

in mid-July 2014 helping her with some doors at the residence. Ms. Sherill said STONE left

the residence but returned later when she was asleep. Ms. Sherill stated STONE had woken

her up, but she did not know how long he had been at the residence. She said M.S. was in

Ninnekah, Oklahoma, with her Aunt Dollie, but was due back home on Monday, February 1,

2016.

8.       On February 2, 2016, a forensic interview was conducted of M.S. by forensic

interviewer Jordan Orosco at the Mary Abbott Children's House in Norman, Oklahoma.

During the forensic interview, M.S. disclosed while Ms. Sherill was asleep and Mr. Gonzalez

was at work, STONE touched her in a sexual manner. Specifically, M.S. stated to the forensic

interviewer that she was on the couch and STONE touched her breast and vagina. She stated

he put her hand in his pants and made her touch his penis. M.S. stated the man "at her house

making her do these things" was STONE. M.S. stated the incident gave her nightmares. She

disclosed being touched on the skin on both the breast and vagina by STONE. M.S. advised

she touched his penis for a little while, she quit and he laid on the floor and continued [to

masturbate himself]. M.S. stated that during this time he was jacking off and he asked her to

go to the back bedroom. M.S. stated that this indicated he wanted to have sex. She reported

laying on the couch, and STONE was seated on the edge while all of this was happening to

her. M.S. informed the interviewer that her two younger brothers were in the room but were

not paying any attention. She advised that it happened at night. M.S. stated when he put her

hand in his pants, he told her to rub. She stated he originally put his hand in her panties, on

top of her panties, and then went under her panties and touched her vagina.
                                                3
            Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 5 of 10




9.          The intentional touching by the defendant, not through the clothing, ofthe genitalia

of M.S., who was under 16, with an intent to abuse, humiliate, harass, degrade, and arouse and

gratify the sexual desire of any person; is a sexual act under 18 U.S.C. 2246(2). At this time,

M.S., had attained the age of twelve (12) years but had not attained the age of sixteen (16)

years and she was at least four (4) years younger than the defendant. She stated he kissed her

on the lips and tried to do something with his tongue that she referred to as French kissing.

10.         M.S. stated STONE had a brother identified as Dee. Deputy White knew this to be

Glenn Stone and the brother of STONE. STONE lived with Glenn Stone when these offenses

occurred.

11.         STONE refused to speak to Deputy White about this incident after the allegations

were made.

12.         On August 3, 2016, the District Attorney for Garvin County charged STONE in

Garvin County District Court (case number CF-2016-370) with two counts oflewd or indecent

acts to a child under 16, after felony conviction, in violation of Title 21, Oklahoma Statutes,

Section 1123(A)(2), and one count oflewd act with a child under 16, after felony conviction,

in violation of Title 21, Oklahoma Statutes, Section 1123(A)(4)(F).

13.         Based on a review of the trial transcript of the non-jury trial in State of Oklahoma v.

Jimmy Dale STONE, District Court of Garvin County, Case No. CF-2016-370, created by

Lynette Buhr, CSR, RPR, RMR, RDR, official court reporter, I affirm the following testimony

was presented under oath to the Court:

             A. The alleged sexual abuse by STONE against M.S. occurred between

                August 0[2014 and February 2015.
                                                   4
Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 6 of 10




B. M.S. was 13 years old at the time of the sexual abuse.

C. The sexual abuse occurred at M.S.'s home at 25826 North County Road

   3220 in Elmore City, Oklahoma.

D. At the time of the abuse, STONE was living nearby with his brother.

E. STONE had come over to the child's house a few times to assist M.S.'s

   mother with some house projects, such as replacing door hinges and

   doorknobs and digging a hole for a tree.

F. In Court, M.S. identified STONE as the person who sexually abused her.

G. M.S. testified that she was abused in the living room of her home at

   nighttime. Her brothers were in the room playing video games. M.S. was

   on the couch and STONE was on the floor close to M.S. M.S.'s mother

   was sleeping in a bedroom. M.S. saw STONE touching his penis and he

   had his pants near his knees. STONE touched M.S.'s breasts on top of

   the night gown and then under the night gown. He then rubbed the top of

   her panties and underneath her panties. She testified he touched the skin

   of her breasts and vagina. STONE asked M.S. whether she wanted to go

   into a bedroom with him. She said no because she was afraid of getting

   into trouble. STONE grabbed M.S.'s hand and forced her to put it on his

   penis and had her move her hand forward and back to masturbate him.

   At some point during the abuse, STONE kissed M.S. on the lips.

H. M.S. testified that there was another time after she was touched on the

    couch when she was sleeping next to her mother in her mother's bedroom
                                      5
Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 7 of 10




   and she woke up to something rubbing her foot. She said that she woke

   up to STONE touching her foot with his penis. M.S. woke up the next

   morning with something really sticky on her foot.

1. M.S. did not disclose the abuse until January of2016 when she told her

   Aunt Dollie, Ms. Barrington.    She did not previously tell her parents

   because she was afraid of getting in trouble. The disclosure in January

   began the investigation.

J. M.S's mother, Ms. Sherrill, testified that she met STONE in the fall of

   2014, sometime before Thanksgiving. He lived with his brother Dee, who

   had a house nearby. STONE came over a few times to her house. She

   testified STONE came over around January or February of 2015 and

   asked her for some gas money. She testified that she let him do some

   jobs around the house in exchange for a gift card with some money on it.

   While he was at the house, she took a nap for about two hours when

   STONE woke her up. Ms. Sherill testified that M.S. was sick on the

   couch that day. It was the day afterward that M.S. told her that STONE

   was strange, and she did not like him.

K. Ms. Barrington, M.S.'s great aunt, testified that in January 2016, M.S.

   disclosed to her the sexual abuse by STONE.

L. On February 2, 2016, M.S. was interviewed by Jordan Orosco Carroll at

   the Mary Abbott House.


                                     6
Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 8 of 10




M. STONE testified that in 2011 or 2012, he was tried by a JUry          III


   Pushmataha County and convicted of three counts oflewd molestation of

   three minor female children.       He was sentenced to eight years

   confinement; however, the conviction was overturned due to an improper

  jury instruction. A new trial was ordered. STONE testified he was in

   Pushmataha County Jail from January 29, 2014 until August 19, 2014,

   when he entered a no contest plea to three counts of lewd molestation of

   the minor females. He was sentenced to probation, given credit for time

   served, and released.

N. STONE testified that he moved in with some friends upon his release

   from prison. In November of 2014, he moved in with his brother Dee

   who lived near M.S.'s home. He admitted he met M.S. and her mother

   before Thanksgiving. He admitted that he went to M.S.'s house to try

   and sell a propane tank to Mr. Gonzalez. He admitted he helped Ms.

   Sherrill with some housework including helping her cook dinner in

   February of 2015 because he needed money. He admitted M.S. and the

   boys were home while he was in the home. STONE denied abusing M.S.

   STONE further admitted M.S. does not know or have any connection

   with two of his other victims, Ba.H. or Br.H.

O. Ba.H. and Br.H., two of the female victims of the sexual abuse from the

   Pushmataha County case, testified against STONE at the trial in Garvin

   County. Both were 13 years old when they were abused by STONE.
                                     7
          Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 9 of 10




              Ba.H. testified that STONE had touched her breast and vagina with his

              hands. Br.H testified that STONE touched her vagina with his fingers

              and on another occasion raped her by inserting his penis into her vagina.

14.       STONE knowingly caused the victim, M.S., to engage in a sexual contact under 18

U.S.C. 2246(3), by the use of force against M.S. to cause her hand to touch his penis, with an

intent to abuse, humiliate, harass, degrade, and arouse and gratify the sexual desire of any

person.

15.       On January 25,2018, STONE was found guilty by Judge Steven C. Kendall on three

counts of lewd acts with a child, M. S., in violation of Title 21, Oklahoma Statutes, Section

1123(A). On May 14,2018, STONE was sentenced to life in prison for all three counts to be

served concurrently to each other.

16.       This Court has jurisdiction pursuant to Title 18, United States Code, Section 1153,

because STONE is an enrolled member of the Choctaw Nation and the offense occurred within

Indian country. On August 31, 2020, STONE filed an application for post-conviction relief

in which he argued that the Garvin County District Court lacked jurisdiction to try him because

he is a citizen of the Choctaw Nation and the crimes occurred within the boundaries of the

Chickasaw Nation. The conviction for Case No. CF-2016-370 will likely be dismissed soon.

17.       Based upon my training and experience, and the facts and circumstances described

above, I believe probable cause exists to support a criminal complaint and arrest warrant for

Jimmy Dale STONE, an Indian, for violations of Title 18, United States Code, Sections 1153

and 2243(a) and abusive sexual contact ofa minor in violation of Title 18 United States Code,

Section 1153 and 2244(a)(1).
                                                8
     Case 5:21-mj-00201-STE Document 1 Filed 03/29/21 Page 10 of 10




            Further Your Affiant sayeth not.




                                               Charles W. Thumann
                                               Special Agent
                                               Federal Bureau of Investigation


                                                     29th
      Subscribed and sworn to before me this the                day of March, 2021, at
Oklahoma City, Oklahoma.



                                               SHONT. ERWIN
                                               United States Magistrate Judge




                                          9
